Motion Granted and Order filed January 17, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00642-CR
                                   ____________

                      KENNETH LEE DOUDS, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from County Court at Law No. 1 & Probate Ct
                          Brazoria County, Texas
                       Trial Court Cause No. 180270

                                     ORDER

      Appellant’s motion for en banc reconsideration is granted. Pursuant to Tex.
R. App. P. 49.7, the case will be resubmitted to the court for en banc review and
disposition. Further orders will follow.



                                     PER CURIAM